DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 5 (Fig. 14) in the reply filed on 2021 November 15 is acknowledged.
Applicant states claims 1-3 and 8-12 are believed to read on the elected species and has withdrawn claims 4-7.
The examiner believes claims 10 and 12 do not read on the elected species as the equations do not appear to correspond to the particular structure of Species 5.
Claims 4-7, 10, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0097603 A1 (herein “Zwinkels”).
Regarding claims 1 and 9, Zwinkels discloses a storage device for thermal energy (seen in at least Figs. 1-8) including: a thermo-vector unit (at tubes 50), and a thermo-accumulator unit (housing 10 containing medium 15) wherein: said thermo-vector unit includes one or more flow ducts (pipes at 50 seen in Fi) (pipes at 22)for working fluid (the pipes 50 and 22 are both capable of being used with a working fluid), said thermo-accumulator unit includes a thermal storage material ([0068] aluminum) configured for operating in a thermal exchange relationship with said working fluid and for storage and release of thermal energy as a consequence of a thermal exchange with said working fluid, said thermal storage material having a thermal diffusivity comprised between 10 and 150 mm2/s (aluminum has diffusivity of 97 according to Applicant’s Table 1).
Regarding claim 2, Zwinkels discloses that said thermo-vector unit is embedded within said thermo-accumulator unit (seen in Figs. 6 and 7, pipes 50 are embedded in the accumulator unit/storage material).
Regarding claim 3, Zwinkels discloses that said thermo-accumulator unit provides a matrix for one or more flow ducts of said thermo-vector unit (matrix of pipes at 50 seen in Fig. 6).

Regarding claim 11, Zwinkels discloses an array of storage devices (seen in Fig. 8) according to claim 1 which are hydraulically connected to each other, wherein the thermo-vector units of adjacent and hydraulically connected storage devices have thermal interruptions therebetween (seen in Fig. 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference discloses a thermal storage device similar to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763